DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 3/5/20. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claim 4 is objected to. 
Claims 5-11 are objected to based on their dependency on claim 4.
3.	Claims 1-13 are pending.
4.	Claims 1-3 and 12-13 are rejected.

Drawings
5.	The drawings filed on 3/5/20 are acceptable.

Priority
6.	6eceipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-11 depend on claim 4 and thus, objected to for the same reasons.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 3/5/20 is filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
9.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al., (Fujimura), US PGPub. No.: 20170004404 as applied to claims above
Abe et al., (Abe), US Patent. No.: 7711655.
 
	As per claim 1, Fujimura teaches an analysis apparatus comprising: a processor; and a storage device that stores a prediction model (see components of the Demand prediction apparatus) (Fig. 3) that predicts results (newly predicts an amount of a future demand using the updated prediction model) (para. 32) for contributing factors of a group of events, (explanatory variable that serves as an external factor that affects (hence, contributing factor) an increase or a decrease in the amount of demand (wherein the varying amount of demand can represent a group of events)) (para. 32)
wherein the processor executes: 
a prediction error calculation process, (para. 59) in which, on the basis of a prediction value attained, (a prediction value of an amount of a past demand and a measurement value) (para. 33, 59) by providing the prediction model (a prediction value of an amount of a past demand and a measurement value of a past explanatory variable to a prediction model) (para. 33, 59) with a appearance frequency, for contributing factors (explanatory variable that serves as an external factor that affects (hence, contributing factor) an increase or a decrease) (para. 32) of a first event among the group of events, (via “past” demand; wherein the group of events comprise and increase/decrease in demand) (para. 33) and results corresponding to the first appearance frequency, (results viewed as increase or decrease of demand corresponding to the past (appearance frequency); candidate information can also equate to contributing factors); a prediction error of the first prediction value is calculated, (The demand prediction apparatus includes an error calculator that calculates an error between a prediction value of an amount of a past demand and a measurement value of the amount of the past demand) (para. 33, 39, 59); and 
an error factor extraction process in which, on the basis of a correlation between a second appearance frequency for a contributing factor of a second event, among the group of events (time-sequentially (comprising appearance frequencies) displaying the error that is determined to be the abnormal value; also via frequency via time period; explanatory variable is acquired as the candidate information (contributing factor); calculate model errors for 30 days) (para. 35, 43, 48, 121; Fig. 5) and the prediction error calculated by the prediction error calculation process, an error factor of the prediction error is extracted from among the contributing factors of the first event, (determines whether each of the model errors calculated for the 30 days (thus, extracted) in step S14 is the abnormal value (step S15)) (para. 121).  
Fujimura does not specifically teach a first prediction value and a prediction model with a first appearance frequency.
However, Abe teaches a first prediction value, (Subsequently, demand 
(according to the demand prediction equation) is calculated by use of the demand 
prediction equation (parameters) 214 and the obtained demand (demand predicted value) is stored in a demand prediction result DB 213 (S202)) (col. 6, lines 60-64); a prediction model with a first appearance frequency (wherein the first appearance frequency can be date of model update, thus appeared) (col. 11, lines 65-67; Fig. 6).
	Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed in invention to combine the model teachings of Fujimura and Abe such that the owner of the demand prediction & backup contract optimization technology is provided with the demand (fluctuation) prediction unit 1501 for predicting the demand (fluctuation) based on the information on events. 

 	As per claim 2, the analysis apparatus according to claim 1, Fujimura teaches wherein the processor executes a creation process for creating the prediction model, (prediction model is constructed) (para. 32) on the basis of a third appearance frequency for contributing factors of a third event among the group of events, (time-sequentially (comprising third appearance frequencies) displaying the error that is determined to be the abnormal value; also, third appearance frequency via time period; explanatory variable is acquired as the candidate information (contributing factor); calculate model errors for 30 days) (para. 35, 43, 48, 121; Fig. 5) and results corresponding to the third appearance frequency, (para. 35, 43, 48, 121; Fig. 5); wherein, in the prediction error calculation process, the processor, on the basis of a first prediction value attained (a prediction value of an amount of a past demand and a measurement value) (para. 33, 59) by providing the prediction model (a prediction value of an amount of a past demand and a measurement value of a past explanatory variable to a prediction model) (para. 33, 59) created by the creation process (para. 32) with the first appearance frequency, (explanatory variable that serves as an external factor that affects (hence, contributing factor) an increase or a decrease) (para. 32) and results corresponding to the first appearance frequency, (results viewed as increase or decrease of demand corresponding to the past (appearance frequency); candidate information can also equate to contributing factors) (para. 32, 33, 39); calculates a prediction error of the first prediction value, (The demand prediction apparatus includes an error calculator that calculates an error between a prediction value of an amount of a past demand and a measurement value of the amount of the past demand) (para. 33, 39, 59).   

	As per claim 3, the analysis apparatus according to claim 1, Fujimura teaches wherein the group of events are a collection of events occurring from a prescribed point in time onward, (demand of the past and future (forward in time) (para. 7, 32, 95). 

	As per claim 12, it is rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 13, Fujimura teaches a non-transitory computer-readable recording medium having recorded thereon an analysis program that causes a processor that can access a storage device that stores a prediction model, (para. 62; Fig. 3); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        5/31/22